Case 1:20-cv-10832-AT Document 7 Filed 12/29/20 Page 1 of 2
           Case 1:20-cv-10832-AT Document 7 Filed 12/29/20 Page 2 of 2




        7.     The parties are advised that the Court requires pre-motion letters before a motion is
filed (See Rules III.A–C).

        8.      If this case has been settled or otherwise terminated, counsel are required to notify
the Court—before the date of the conference—by calling (212) 805-0292 and must e-mail a
stipulation of discontinuance, voluntary dismissal, or other proof of termination to the Orders and
Judgments Clerk (judgments@nysd.uscourts.gov).

       SO ORDERED.

Dated: December 29, 2020
       New York, New York




                                                    2
